            Case 6:18-cv-06357-MAT Document 15 Filed 10/09/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK

CHRISTOPHER D’AMORE, individually and
on behalf of a class of participants in the
University of Rochester Retirement Program,

                Plaintiff,
                                                      Case No. 6:18-cv-06357-MAT
                         v.

UNIVERSITY OF ROCHESTER,

                Defendant.



                             UNOPPOSED MOTION FOR EXTENSION

       Plaintiff Christopher D’Amore, by and through his undersigned counsel, respectfully

moves to extend the October 12, 2018 deadline for Plaintiff to file an amended complaint, a

notice of intent to maintain the current complaint, or a notice of dismissal, as well as Defendant’s

respective deadline to move, answer or otherwise respond, and in support thereof states as

follows:

       1.       By Stipulation and Order dated August 29, 2018 (Dkt. No. 11), this Court granted

an extension of time for Plaintiff to either file an amended complaint, voluntarily dismiss his

complaint, or provide notice to Defendant that he intends to maintain his current complaint by

October 12, 2018. The time for Defendant to move, answer, or otherwise respond to the

complaint or any amended complaint filed was also extended to November 26, 2018.

       2.       On or around September 5, 2018, Counsel for Plaintiffs received documents from

Defendant responsive to Plaintiff’s ERISA § 104(b)(4) document requests concerning certain

plan-related documents.
            Case 6:18-cv-06357-MAT Document 15 Filed 10/09/18 Page 2 of 4



       3.       Since then, Plaintiff has been diligently reviewing these documents and

conferring with Defendant, but will need additional time to fully assess and discuss the

information and materials with Defendant’s Counsel, and to adequately determine whether

Plaintiff will be filing an amended complaint, a notice of dismissal, or maintaining the current

complaint.

       4.       Accordingly, Plaintiff requests a brief three week extension from the current

deadline, up to and including November 2, 2018, for Plaintiff to file an amended complaint, a

notice of intent to maintain the current complaint, or a notice of dismissal. Within that period, the

parties are scheduling a Fed. R. Civ. P. 408 tele-conference to discuss these and related issues

and questions. Primary Counsel for Plaintiff is also recovering from an unexpected illness that

left him incapacitated for a short period.

       5.       Plaintiff additionally requests the time for Defendant to move, answer, or

otherwise respond to the complaint or any amended complaint filed be extended by three weeks,

up to and including December 17, 2018.

       6.       Plaintiff avers that the instant motion will be the final requested extension with

respect to filing an amended complaint, notice of intent to maintain the current complaint, or

notice of dismissal.

       7.       Defendant consents and does not object to this Motion.

      WHEREFORE Plaintiff respectfully requests that the Court enter an Order extending the

deadline for Plaintiff to file an amended complaint, a notice of intent to maintain the current

complaint, or a notice of dismissal, as well as Defendant’s respective deadline to move, answer

or otherwise respond by three weeks, as set forth in the proposed order attached hereto.




                                                 2
        Case 6:18-cv-06357-MAT Document 15 Filed 10/09/18 Page 3 of 4



Dated: October 9, 2018                    Respectfully Submitted,

                                          /s/ Benjamin J. Sweet
                                          Benjamin J. Sweet
                                          bsweet@carlsonlynch.com
                                          Edwin J. Kilpela, Jr.
                                          ekilpela@carlsonlynch.com
                                          Edward W. Ciolko*
                                          eciolko@carlsonlynch.com
                                          CARLSON LYNCH SWEET
                                          KILPELA & CARPENTER, LLP
                                          1133 Penn Avenue, 5th Floor
                                          Pittsburgh, PA 15222
                                          Phone: 412-322-9243
                                          Fax: 412-231-0246

                                          Counsel for Plaintiff and the Class

                                          *pro hac vice application forthcoming




                                      3
         Case 6:18-cv-06357-MAT Document 15 Filed 10/09/18 Page 4 of 4



                            CERTIFICATE OF SERVICE

       I hereby certify that, on October 9, 2018, a true and correct copy of UNOPPOSED

MOTION FOR EXTENSION was served upon all counsel of record via the Court’s electronic

filing system.

                                              /s/ Benjamin J. Sweet




                                          4
